 Case 19-50012   Doc 274 Filed 11/14/19   EOD 11/14/19 11:22:48    Pg 1 of 15
                   November 14, 2019




                   ______________________________
                   Robyn L. Moberly
                   United States Bankruptcy Judge




            IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF INDIANA
                     INDIANAPOLIS DIVISION

In re:
                                          Chapter 11
USA GYMNASTICS,
             Debtor.                      Case No. 18-9108-RLM-11


USA GYMNASTICS,                           Adv. Pro. No. 19-50012
     Plaintiff,                           in 18-09108-RLM-11

v.
ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY
INSURANCE COMPANY, WESTERN
WORLD INSURANCE COMPANY,
ENDURANCE AMERICAN


                                    1
     Case 19-50012     Doc 274   Filed 11/14/19   EOD 11/14/19 11:22:48   Pg 2 of 15




    INSURANCE COMPANY, AMERICAN
    HOME ASSURANCE COMPANY, and
    DOE INSURERS,

         Defendants.


        BANKRUPTCY COURT’S PROPOSED FINDINGS AND CONCLUSIONS
         WITH RESPECT TO USAG’S MOTIONS FOR PARTIAL SUMMARY
     JUDGMENT AND TIG’S CROSS- MOTIONS FOR SUMMARY JUDGMENT


        In accordance with 28 U.S.C. 157(c)(1), the Bankruptcy Court now tenders its
proposed findings and conclusions :
        This matter came before the Court on the Motion for Partial Summary
Judgment against TIG Insurance Company (the “Motion”) filed by Debtor and
Adversary Plaintiff USA Gymnastics, Inc. (“USAG”) against Defendant TIG
Insurance Company (“TIG”). USAG seeks an order under Fed. R. Civ. P. 56(a),
made applicable to this Adversary Proceeding through Fed. R. Bankr. P. 7056, and
S.D. Ind. L.R. B-7056-1 declaring: (1) the abuse and molestation exclusion (“Abuse
and Molestation Exclusion”) in the 2001 TIG policy applies only to Coverage A and
B and specifically does not limit Coverage D; (2) the Abuse and Molestation
Exclusion in the 1996 TIG excess policy does not apply to “bodily injury” claims such
as the Sexual Abuse Claims; 1 and (3) the Abuse and Molestation Exclusion in the
1991 and 1992 TIG policies does not apply unless the claimant was in the “care,
custody or control” of USAG or another insured at the time of abuse. [Dkt. 173,
176.]

        TIG filed a Cross-Motion for Partial Summary Judgment (the “Cross-
Motion”) [Dkt. 214] and a Memorandum of Law in Opposition of USAG’s Motion for
Partial Summary Judgment and in Support of Cross-Motion for Partial Summary



1USAG defined Sexual Abuse Claims as the “claims asserted by individuals who
allege that USAG is legally responsible for sexual abuse committed by Larry Nassar
or by other persons.”
                                            2
   Case 19-50012        Doc 274      Filed 11/14/19      EOD 11/14/19 11:22:48           Pg 3 of 15



Judgment (the “TIG Response”) [Dkt. 215]. USAG filed a Reply in Support of
Motion for Partial Summary Judgment and Response to TIG’s Cross-Motion (the
“USAG Response”) [Dkt. 232], and TIG filed a Reply in Support of Cross-Motion (the
“TIG Reply”) [Dkt. 241]. The Court held oral argument on October 30, 2019. The
motions are now ripe for decision. 2

                                    UNDISPUTED FACTS

        Dr. Larry Nasser was the Women’s National Team doctor for the
gymnasts who trained under the auspices of USAG. USAG also referred
member-gymnasts to Nasser for treatment. Nasser (and possibly other
perpetrators) sexually abused many of the gymnasts and hundreds of them
have filed lawsuits in courts across the nation against USAG, and others, as
well as filing Proofs of Claim in this bankruptcy proceeding. The plaintiffs in
the lawsuits against USAG have alleged various causes of action including,
but not limited to negligent breaches of duties, intentional infliction of
emotional distress and fraud. The filing of this bankruptcy petition stayed all
pending lawsuits against USAG and it is hoped that a global settlement can
be reached. But, first, the question of insurance coverage must be resolved.

                                 INDIANA LAW CONTROLS

        As an initial matter, the Court must ascertain what law should be
applied to this diversity action. The parties have not raised choice of law
issues. It is apparently agreed, as it should be, by the parties that this Court
must follow Indiana law. The Court is required to follow the law as


        2  The issue before the court is a non-core claim upon which final judgment must be rendered
by an Article III court absent consent of the parties. 28 U.S.C. §157(c)(2). TIG does not consent to
entry of final judgment by the Bankruptcy Court in this matter and moved for withdrawal of the
reference on March 5, 2019. (Dkt. 37). The District Court denied that motion since mediation was
underway. TIG has filed a second motion for withdrawal of the reference on August 20, 2019. (Dkt.
192). That motion remains pending at this time. TIG has neither impliedly consented to this
court’s jurisdiction nor waived its right to entry of final judgment by the District Court by filing its
cross-motion. See. Wellness Intern. Network, Ltd. v. Sharif, 135 S.Ct. 1932, 1947 (2015).



                                                   3
     Case 19-50012       Doc 274     Filed 11/14/19   EOD 11/14/19 11:22:48   Pg 4 of 15



articulated by the Indiana Supreme Court. See Lexington Ins. Co. v. Rugg &
Knopp, Inc., 165 F.3d 1087, 1090 (7th Cir. 1999). If that Court has not spoken
to the issue, a federal court must predict how the Indiana Supreme Court
would decide the question. Id.

          The instant matter involves an insurance coverage dispute arising out of
commercial general liability (“CGL”) insurance policies sold to USAG by TIG. The
parties dispute the applicability and construction of abuse/molestation exclusions in
the following TIG policies: the 1991 primary policy, the 1992 primary policy, the
1996 primary policy, the 1996 excess policy, and the 2001 primary policy.



                              The 1991 and 1992 Primary Policies

          TIG issued to USAG general liability policy SSP-02719412 covering
August 1, 1991 to August 1, 1992 (the “1991 policy”) and general liability
policy SSP35038808 covering August 1, 1992 to August 1, 1993 (the “1992
policy”). The parties agree that the Abuse and Molestation Exclusions
(“AME”) in both policies are identical and states:

      This insurance does not apply to “bodily injury”, “property damage”,
“advertising injury” or “personal injury” arising out of:

                (a) The actual or threatened abuse or molestation by anyone of
          any person while in the care, custody or control of any insured, or
                (b) the negligent:
                a. employment;
                b. investigation;
                c. supervision;
                d. reporting;
                e. retention;
                of a person for whom any insured is or ever was legally
          responsible and whose conduct would be excluded by (a), above. 3




3   Dkt. #215-4 page 28 of 55 and #215-5 MP_62.

                                                  4
  Case 19-50012      Doc 274   Filed 11/14/19   EOD 11/14/19 11:22:48      Pg 5 of 15



      The primary policies contain three separate coverages, each with their
own insuring agreement, definitions and exclusions. The first coverage is
denoted “Coverage A. Bodily Injury and Property Damage Liability”.
Coverage A will pay those sums that the insured becomes legally obligated to
pay as damages because of “bodily injury” or “property damage” to which this
insurance applies.” Excluded from coverage under Coverage A is expected or
Intended Injury, Contractual Liability, Liquor Liability, Workers
Compensation, Pollution liability, Watercraft liability, and so forth.

      The second coverage is denoted “Coverage B. Personal and Advertising
Injury Liability”. Coverage B will pay those sums that the Insured becomes
legally obligated to pay as damages because of “personal and advertising
injury” to which this insurance applies. Again, there are certain exclusions
specified that apply to coverage B such as intentional acts, libel or slander
occurring before the policy period, arising out of a criminal act by or at the
direction of any insured, breach of contract, and a few others. This section
defines “bodily injury”, “coverage territory”, “employee” and “suit” as well as
other definitions.

      “Coverage C. Medical Payments” states TIG will pay the medical
expenses as described for “bodily injury” caused by an accident on the
insured’s premises because of the insured’s operations. Again, there are
exclusions listed such as expenses for bodily injury to any insured, a person
hired to work for the insured, a person injured on the insured’s premises, and
for bodily injury excluded under Coverage A. This section also provides its
own definitions.

      The 1991 and 1992 policies contain a Participant Liability
endorsement which expressly adds to Section 1, Coverage A,

       “those sums which you become legally obligated to pay because of
actions brought against you for ‘bodily injury’ or ‘property damage’ by a


                                           5
     Case 19-50012     Doc 274    Filed 11/14/19   EOD 11/14/19 11:22:48    Pg 6 of 15



participant while practicing for or participating in any contest or exhibition of
an athletic or sports nature sponsored by you.”
This is in contrast to the 2001 policy where the Participant Liability coverage
is treated as coverage separate and apart from Coverages A, B and C.

          The parties’ disagreement about the AME in the 1991 and 1992
primary policies was not sharply drawn. TIG appears to concede that it must
establish that a sexual abuse victim was in the care, custody or control of any
insured for the AME to apply. That is exactly what the language of the policy
states. Subpart (b) requires that subpart (a) apply. Unless the claimant was
in the “care, custody or control” of the Insured, USAG, or another insured, the
exclusion does not apply. TIG does not directly refute this position. TIG’s
response is that USAG is merely asking the Court to confirm by summary
judgment exactly what the policies say.

          The policy provides that, if the Insured “is an organization other than
a partnership or joint venture, you are an insured. Your executive officers
and directors are insureds, but only with respect to their duties as your
officers or directors….Your employees [are insureds] but only for acts within
the scope of their employment by you.” 4 The parties seem to agree Nasser
was a volunteer and he is not an insured. If any abuser was an employee
acting outside the scope of his or her employment, the AME also would not
apply. And, if the wrongful sexual abuse occurred while the victim was not in
the care, custody or control of an insured, then the AME would not apply and
there would be coverage under the policies up to the limits of the policy in
effect.

          TIG has the burden of proving the exclusion applies. FLM, LLC v.
Cincinnati Ins. Co., 27 N.E.3d 1141, 1143 (Ind. Ct. App. 2015). The Court
can not determine whether any particular claimant was in the care, custody



4   Dkt. #215-4

                                             6
     Case 19-50012     Doc 274   Filed 11/14/19   EOD 11/14/19 11:22:48    Pg 7 of 15



or control of USAG or another insured at the time of the abuse and, therefore,
this question of fact will remain to be proven as to the individual claimant.

         The Abuse and Molestation Exclusion in the 1991 and 1992 Primary
Policies does not apply unless the sexual abuse survivor was in the “care,
custody or control” of USAG or another insured at the time of the abuse.

                                   1996 EXCESS POLICY

         USAG purchased an excess policy covering from September 16, 1996 to
August 1, 1997 (“1996 excess policy”) 5. The 1996 excess policy follows form to
primary policy SSP-37393550. The excess policy states:

            The Definitions, Terms, Conditions, Limitations, and Exclusions
            of the UNDERLYING INSURANCE, in effect at the inception
            date of this policy, apply to this coverage unless they are
            inconsistent with a provision of this policy, or relate to premium,
            subrogation, any obligation to defend, the payment of expenses,
            limits of insurance, cancellation or any renewal agreement.
         This primary policy contains similar coverages as the 1991 primary
policies: Coverage A. Bodily Injury and Property Damage Liability, Coverage
B. Personal and Advertising Injury, and Coverage C. Medical Payments.

         The insuring agreement for Coverage A. Bodily Injury and Property Damage
Liability states:

      “a. We will pay those sums that the Insured becomes legally obligated to pay
as damages because of “bodily injury” or “property damage” to which this insurance
applies.”
         Coverage A is supplemented by the Participant Liability Endorsement which
states:

      “Insurance provided to you under Coverage A includes those sums which you
become legally obligated to pay because of actions brought against you for “bodily
injury” or “property damage” by a PARTICIPANT while practicing for or


5   Policy number KLB-37498134

                                            7
   Case 19-50012     Doc 274    Filed 11/14/19   EOD 11/14/19 11:22:48     Pg 8 of 15



participating in any contest or exhibition of an athletic or sports nature sponsored
by you.”
      The primary policy defines the term “bodily injury” as follows:
            3. “Bodily injury” means bodily injury, sickness or disease
      sustained by a person, including death resulting from any of these at
      any time.”
      The primary policy also defines the term personal injury:
             13. “Personal Injury” means injury other than “bodily injury”
      arising out of one or more of the following offenses:
             a. False arrest, detention or imprisonment’
             b. Malicious prosecution;
             c. The wrongful eviction from, wrongful entry into, or invasion of
      the right of private occupancy of a room, dwelling or premises that a
      person occupies by or on behalf of its owner, landlord or lessor;
             d. Oral or written publication of material that slanders or libels
      a person or organization or disparages a person’s or organization’s
      goods, products or services; or
             e. Oral or written publication of material that violates a person’s
      right of privacy.

      The primary policy has different definitions for “bodily injury” and
“personal injury”. They are not synonymous.

      TIG does not dispute the 1996 primary policy covers sexual abuse.
TIG contends the molestation exclusion (AME) contained only in the 1996
excess policy excludes coverage for both personal injury and bodily injury
resulting from sexual abuse. USAG argues the molestation exclusion
contained only in the 1996 excess policy excludes only personal injury. The
AME in the excess policy does not refer to bodily injury at all, it only refers to
Personal Injury, capitalized and bolded. The AME in the 1996 excess policy
states:

             This insurance does not apply to Personal Injury arising out of
      or contributed to by the molestation of anyone. The term molestation
      as used here includes, but is not limited to:

   1. any actual, alleged or threatened sexual conduct or misconduct;
   2. any actual, alleged or threatened mental or physical abuse;

                                            8
     Case 19-50012     Doc 274    Filed 11/14/19   EOD 11/14/19 11:22:48      Pg 9 of 15



      3. any negligent screening, hiring, employment, training or supervision
         related to paragraphs 1. or 2. above; or
      4. any investigation, failure to investigate, or failure to report to proper
         authorities which is related to paragraphs 1. or 2. above
         for which any insured may be legally liable or for which any Insured
         may have assumed the liability of others. 6


          TIG argues that the definition of Personal Injury contained in the
primary policy cannot be used to define the same term in the excess policy.
The primary policy utilizes quotation marks to define words with special
meaning but the words Personal Injury are bolded in the excess policy, and
are not in quotation marks. Therefore, the argument goes, the definition
supplied by the primary policy cannot be used in the excess policy and one
must resort to a dictionary to define the term.
          Policies are to be read as a person of average intelligence would read the
policy. “ ‘Policy terms are interpreted from the perspective of an ordinary
policyholder of average intelligence,’ and if reasonably intelligent persons may
honestly differ as to the meaning of the policy language, the policy is ambiguous.”
Allgood v. Meridian Sec. Ins. Co., 836 N.E.2d 243, 246–47 (Ind. 2005) (quoting
Burkett v. Am. Family Ins. Grp., 737 N.E.2d 447, 452 (Ind. Ct. App. 2000)).
“Ambiguities are construed strictly against the insurer to further the general
purpose of the insurance contract to provide coverage.” Id. at 247. This is
particularly true where an exclusion provision is involved. State Auto. Mut. Ins. Co.
v. Flexdar, Inc., 964 N.E.2d 845, 848 (Ind. 2012), Atlantic Casualty Insurance
Company v. Garcia, 878 F.3d 566, 569 (C.A.7 (Ind.), 2017). It is much less likely
that an insured would bring their dictionary to the task of defining a word in a
policy rather than turning to the definition provided by the primary policy. Even
assuming the insured would find the term undefined and would resort to a
dictionary definition, the result would be no different. TIG points to the definition
in Black’s Law Dictionary 350 (2d Ed. 2001) of “personal injury” as “any harm that


6   Dkt. #215-8

                                              9
    Case 19-50012      Doc 274      Filed 11/14/19      EOD 11/14/19 11:22:48         Pg 10 of 15



is caused to a person, such as a broken bone, a cut, or a bruise; bodily injury” as well
as “any invasion of a personal right, including mental suffering and false
imprisonment.” 7 Black’s Law Dictionary, as quoted by TIG, provides a definition of
personal injury which includes terms used in the primary policy for both bodily
injury and personal injury. So, the Black’s Law Dictionary definition of personal
injury combines the policy’s terms for both bodily injury and personal injury and
doesn’t help our analysis. TIG addresses this by stating, without reference, the first
definition is the usual and common meaning of the term, suggesting we should
ignore the full definition. In contrast, The Oxford English Dictionary, the definitive
record of the English language, places its definitions in the order in which each
word is first used. Oxford English Dictionary, Senses (2019),
www.oed.com/public/oed3guide/guide-to-the-third-edition-of#sense. That is to say,
the earliest known meanings are given first, not the usual and common meaning.

         It is not a foregone conclusion that the usual and common meaning of an
undefined word must be used if the word in the policy is not defined. It is only
appropriate if the contract and the subject matter do not make it clear that another
meaning was intended. Hilbert v. Conseco Serv., LLC, 836 N.E.2d 1001, 1008
(Ind.Ct.App.2005), trans. denied. In Holiday Hospitality, the parties agreed the
term “care, custody and control” was unambiguous. The Indiana Supreme Court
said there was “[n]othing in the terms of this contract that the phrase ‘‘care, custody
or control’’ is meant to have anything other than a plain and ordinary meaning.
Holiday Hospitality Franchising, Inc. v AMCO Ins. Co., 983 N.E.2d 574, 579 (Ind.
2013).




7The complete definition of personal injury in the current version of Black’s Law Dictionary is: (16c)
Torts. 1. In a negligence action, any harm caused to a person, such as a broken bone, a cut, or a
bruise; bodily injury. — Also termed bodily injury. 2. Any invasion of a personal right, including
mental suffering and false imprisonment. — Also termed private injury. 3. For purposes of workers
compensation, any harm (including a worsened preexisting condition) that arises in the scope of
employment. INJURY, Black's Law Dictionary (11th ed. 2019).

                                                  10
    Case 19-50012      Doc 274     Filed 11/14/19      EOD 11/14/19 11:22:48         Pg 11 of 15



       However, in the present case the primary policy supplies a definition for the
term “personal injury”. There is no reason to resort to a dictionary definition to
define a term defined by the underlying policy. Additionally, the Black’s Law
Dictionary definition adds no clarity to the meaning of the term. When a term has
two or more definitions, it is ambiguous and must be construed in favor of coverage.
Travelers Indem. Co v. Summit Corp. of Am., 715 N.E.2d 926 (Ind. Ct. App. 1999).
If the term was defined by the excess policy, the Court would use the definition
given. Since it is not, the Court must use the definition given by the underlying
primary policy, as required by the follow form language. That definition does not
conflict with anything in the excess policy.

       Therefore, the 1996 excess policy does provide bodily injury coverage for
molestation at all covered times and events, but not for personal injury as that term
is defined in the primary policy. Said differently, the Molestation Exclusion in the
1996 excess policy does not apply to “bodily injury” claims.

                                     2001 PRIMARY POLICY

       TIG issued a commercial general liability policy with number T7 3921762800
to USAG for the policy period August 1, 2001 to August 21, 2002 (the 2001 primary
policy) 8. The insuring agreement in the primary policy is essentially the same as in
the 1991 and 1992 policies. There is Coverage A-Bodily Injury and Property
Damage Liability, Coverage B-Personal and Advertising Injury Liability Coverage
C- Medical Payments, and an endorsement adding Coverage D-Legal Liability to
Participants. The 2001 primary policy differs from the 1991 and 1992 policies by
separating Legal Liability to Participants from Coverage A and identifying it as
separate Coverage “D”.

       There is an AME in the 2001 policy that was expressly “added to Paragraph
2. Exclusions of Section 1-Coverage A-Bodily Injury And Property Damage Liability


8The Declarations page states that the insurance covers the period from 8/1/2001 to 8/1/2004 but it
was cancelled on 8/1/2002.

                                                 11
     Case 19-50012    Doc 274    Filed 11/14/19   EOD 11/14/19 11:22:48     Pg 12 of 15



and Paragraph 2. Exclusions of Section 1-Coverage B-Personal and Advertising
Injury Liability.” The text of the exclusion is as follows:

                This insurance does not apply to “bodily injury”, “property
         damage”, or “personal and advertising injury” arising out of:
         1.     The actual or threatened abuse or molestation by anyone of any
         person while in the care, custody or control of any insured, or
         2.     The negligent:
                a. Employment;
                b. Investigation;
                c. Supervision;
                d. Reporting to the proper authorities, or failure to so report; or
                e. Retention;
         of a person for whom any insured is or ever was legally responsible and
         whose conduct would be excluded by Paragraph 1. above. 9

The exclusion expressly applies only to Section 1-Coverage A and Coverage B,
Bodily Injury, Property Damage and Personal and Advertising Injury. By omission,
it does not apply to Coverage C or D. This is the plain and only plausible reading of
the policy.

      The Legal Liability to Participants form (Coverage D) insuring agreement states:

      a. We will pay those sums that the Insured becomes legally obligated to
         pay as damages because of “bodily injury” to any “participant”. We will
         have the right and duty to defend the insured against any “suit” seeking
         those damages. However, we will have no duty to defend the insured
         against any “suit” seeking damages for “bodily injury” to which this
         insurance does not apply. 10

         In addition to the coverage added by Coverage D (Liability to Participants),
the 2001 primary policy also provides a Sexual Abuse or Molestation Liability
Coverage Form that contains the following insuring agreement:

      SEXUAL ABUSE OR MOLESTATION LIABILITY
      A. Insuring Agreement
      1. We will pay those sums that the insured becomes legally obligated to pay as
      damages because of “bodily injury” caused by a “sexual abuse occurrence”. We
      will have the right and the duty to defend any “suit” seeking those damages. We

9   Dkt. #215-6
10  Dkt. #215-6

                                            12
     Case 19-50012     Doc 274      Filed 11/14/19     EOD 11/14/19 11:22:48         Pg 13 of 15



     may at our discretion investigate any “sexual abuse occurrence” and settle any
     claim of “suit” that may result…. 11


     The parties’ dispute centers around whether the Abuse or Molestation
Exclusion also applies to Coverage C- Medical Payments12 and Coverage D-
Liability to Participants. USAG concedes the exclusion applies to Coverages
A and B.

     TIG’s position is that the AME, which expressly applies only to Coverages A and
B, impliedly “shifts coverage” for any bodily injury to participants from Coverage A
(bodily injury) to Coverage D (injury to participants). TIG argues that the prefatory
language to the AME (“This endorsement modifies insurance provided under the
following: Commercial General Liability Coverage Part”) means that the AME
doesn’t only apply to Coverages A and B, it also applies to C and D. That is not a
reasonable interpretation of the policy. Eli Lilly & Co. v. Home Ins. Co., 482 N.E.2d
467 (Ind. 1985) instructs us that if a policyholder’s interpretation of a policy is
reasonable, then its interpretation controls. When looking at the policy as a whole,
as this Court must, the endorsement does modify the CGL, but expressly and only
modifies Coverages A and B. The prefatory language does not expand the
restrictive language from Coverages A and B to all of the CGL. This is the plain
and only plausible reading of the policy.

     TIG explains that the reason the AME doesn’t state that it applies to
Coverage D is because the AME is an Insurance Services Office form (“ISO”)
and ISO CGL forms don’t contain a Coverage D. 13 This explains the omission
by TIG, but doesn’t change the meaning of the policy language nor the
coverage granted by the policy.



11 Dkt. 215-6 at page 68.
12 While the AME does not state that it applies to Coverage C- Medical Payments, Coverage C’s
exclusion “g.” states that Coverage C does not apply to expenses for bodily injury excluded under
Coverage A.
13 There is no designated evidence supporting this explanation for the structure of the policy.


                                                 13
  Case 19-50012      Doc 274   Filed 11/14/19   EOD 11/14/19 11:22:48    Pg 14 of 15



   Coverage D has its own listed exclusions: “Bodily injury that is excluded
under SECTION 1.-COVERAGES, COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, Exclusions. Paragraphs a., b., c., d., e., f.,
g., h., i., and o.

   The listed exclusions for coverage D do not list an AME. Exclusions in
insurance policies are narrowly construed. Allstate Ins. Co. v. Preferred
Financial Solutions, Inc., 8 F.Supp.3d 1039, 1049 (S.D.Ind.,2014) citing
American States Ins. Co. v. Kiger, 662 N.E.2d 945, 949 (Ind.1996).

   The AME could have easily been made to apply to the entire policy by just
saying it modifies the entire CGL policy without exception. Or, it could have
listed all of the coverages individually to which the AME applied, not just
coverages A and B. TIG knows how to apply an exclusion to an entire policy
because it did so in the Asbestos and the Fireworks exclusions.

   TIG cites to a Georgia Court of Appeals case which it argues is analogous,
Capitol Indem., Inc. v. Brown, 581 S.E.2d 339, 342–43, 260 Ga.App. 863, 866
(Ga.App.,2003). That case is easily distinguished here. The CGL policy in
Capitol Indemnity states in the form schedule that the assault or battery
exclusion applies to all coverages under the Commercial General Liability
Coverage Part [emphasis added]. The TIG policy here merely states that the
AME modifies the policy, and then specifically states that it modifies
Coverages A and B. This is significantly different than the cases cited by
TIG.

       USAG’s argument is bolstered by the fact that each of the separate
Coverages contains its own definitions and exclusions. An exclusion can bar
coverage only when its terms “clearly and unmistakably” apply. Asbury v
Ind. Union Mut. Ins. Co., 441 N.E.2d 232 (Ind. Ct. App. 1982).

    The very most that can be said in support of TIG’s position is that the
AME language that says it modifies the policy creates an ambiguity because

                                          14
  Case 19-50012    Doc 274    Filed 11/14/19    EOD 11/14/19 11:22:48   Pg 15 of 15



it conflicts with the language that it only modifies Coverages A and B. As is
well known, ambiguities must be resolved in favor of coverage. Eli Lilly &
Co., 482 N.E.2d at 470-71.

      Accordingly, the Bankruptcy Court proposes that:

      the District Court GRANT USAG’s Motion for Partial Summary Judgment
and declare the Abuse and Molestation Exclusion in the 1991 and 1992 primary
policies does not apply unless the sexual abuse survivor was in the “care, custody or
control” of USAG or another insured at the time of the abuse.

      the District Court also GRANT USAG’s Motion for Partial Summary
Judgment and declare the 1996 Excess Policy Molestation Exclusion does not
apply to “bodily injury” coverage for molestation at all covered times and
events; and

      the District Court further GRANT USAG’s Motion for Partial
Summary Judgment and declare that the Abuse or Molestation Exclusion in
the 2001 primary policy only applies to Coverages A and B and does not apply
to Coverages C or D. However, the Court should note that Coverage C
contains its own exclusion that excludes Medical Payment coverage to
expenses for bodily injury excluded under Coverage A.

                                 #     #        #




                                           15
